0D eo NY Dn FB WN

NO NM NY YY NY NY NY NY NO SY KF Fr ESF Fr ESE OO SEO Sl El
on Dn SF WD NY KF CO DO Fe ADD A FSF WwW Ye KF CO

 

 

Case 2:19-cr-00199-SAB ECFNo.2_ filed 10/25/19 PagelD.2 Page 1of4

STATE OF WASHINGTON )

)
COUNTY OF SPOKANE )

I, Brian R. Hoff, being first duly sworn on oath, depose and say?) be va
I. Agent Background |

Ls I have been a Special Agent with the Federal Bureau of Investigation (FBI)
since April 11, 2010, and am currently assigned to the Seattle Division, Spokane Resident
Agency. My duties include, among other things, the investigation of organized crime and
drug trafficking. While employed by the FBI, I have investigated and participated in
investigations involving federal criminal violations related to international terrorism,
human trafficking, crimes against children, sexual assault, and violent crimes occurring
within Indian Country.

2. Prior to being employed as a Special Agent with the FBI, I was a Probation
and Parole Officer for the State of Missouri for approximately six years.

3. As a Special Agent, I am authorized to investigate violations of laws of the
United States, and to execute warrants issued under the authority of the United States.

4, This Affidavit provides sufficient facts to establish probable cause that
SCOTT JOSEPH FRANKLIN, with a date of birth of October 19, 1970, has committed
the offense of Mailing Threatening Communications, in violation of Title 18, United
States Code, Section 876(c).

5. The statements contained in this Affidavit are based in part on information
provided by other agencies; written reports about this and other investigations that I have
received, directly or indirectly, from other law enforcement agents; independent
investigation; and my experience, training and background as a Special Agent with the
FBI. Because this Affidavit is being submitted for the limited purpose of establishing
probable cause to believe that SCOTT JOSEPH FRANKLIN committed the above-

described offense, I have not included every detail of the investigation. In addition,

COMPLAINT/SCOTT JOSEPH FRANKLIN - | UNITED STATES ATTORNEY
700 STEWART STREET SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
YY NYO WV PO WN YP NH LO Bo S| ee Be He Re ee ee ee ee
oD DA SF we YY SB CO Oo Ce HI KO OH SB WD YY KF OS

De DY A WA BRB WN &

 

 

Case 2:19-cr-00199-SAB ECF No.2 _ filed 10/25/19 PagelD.3 Page 2 of 4

unless otherwise indicated, all statements contained herein are summarized i in substance
and in part.
| FACTUAL SUMMARY

6. SCOTT JOSEPH FRANKLIN is currently in custody at the Spokane
County Jail. He has previously been convicted of Mailing Threatening Communications,
in violation of Title 18, United States Code, Section 876(c), in the United States District
Court, Eastern District of Washington. United States v. Scott Joseph Franklin, CR13-
116TOR (EDWA). For that prior conviction, he was sentenced on October 2, 2013, by
the Honorable Thomas O. Rice to a term of imprisonment of 33 and one-half months,

followed by a period of three years of supervised release. Franklin, CR13-116TOR, Dkt.

||No. 35. On April 18, 2017, FRANKLIN’s supervision was revoked and he was

sentenced on a Revocation Judgment to 18 months of imprisonment with no supervision
to follow. a

7. On October 16, 2019, the Office of the Clerk for the United States District
Court, Eastern District of Washington (hereinafter referred to as “Clerk’s Office”),
contacted the United States Marshals Service (USMS) to notify them that the Clerk’s

Office had received letters from FRANKLIN. Copies of the letters and the postage

envelope were provided to the USMS.
7. On October 18, 2019, USMS Deputy Marshal Christopher Fay provided me

with copies of the letters and the envelope. The original letters and envelope were

‘|| subsequently provided to me on October 23, 2019, by court staff. The original

documents were logged and retained as evidence in FBI custody.
g. I have reviewed the two handwritten letters, two handwritten envelopes,

and an United States Postal Service printed mailing envelope. Each handwritten letter

was inside a handwritten addressed envelope. Each envelope had a handwritten return

address of "Scott Franklin #105153 6E26, Spokane County Jail, 1100 W. Mallon |
Avenue, Spokane, WA, 99260,” and addressed to "United States District Court Clerk, PO
Box 1493, Spokane Wa 99201.” One letter was dated October 12, 2019, and the second

COMPLAINT/SCOTT JOSEPH FRANKLIN - 2 UNITED STATES ATTORNEY
> 700 STEWART STREET SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Mw NM NY MM MY BY NH Pe He me me ee ee
ao a1 DM fF WN KS CO Oo eo aI Hm FP WH KF GS

oO co SI DA vA BW HN eS

 

 

Case 2:19-cr-00199-SAB -ECF No.2 _ filed 10/25/19 PagelD.4 Page 3of4

letter was dated October 13, 2019. The letters with handwritten envelopes had been
collectively placed in a USPS printed mailing envelope, addressed to “UNITED STATES
DISTRICT COURT EASTERN DISTRICT OF WASHINGTON PO BOX 1493 |
SPOKANE WA 99210-1493,” with a return address of “Spokane County Jail, 1100 W
Mallon Ave Spokane WA 99260-0320.” This mailing envelope was postmarked on
October 14, 2019. The Clerk’s Office had placed a received stamp of October 16, 2019.
The postmark date is the date on which the letters were caused to be deposited and placed
in the Postal Service for delivery to the Clerk’s Office.

9. Inthe letter dated October 13, 2019, it stated, in relevant part, ‘Dear Court
Clerk, The F.B.I. jeopardized my safety and my life... Now, when I get out, I’m killing
every agent of F.B.I. and ever [sic] Federal Judge within your Federal Courthouse in
Downtown Spokane... I’m going to make a plastic or metal bomb so powerful to blow a
2 block radiant and kill every F.B.I. agent and every Federal Judge in your Federal
Courthouse. Why did they do that those stupid fucks. Tell them I’ll see them shortly and
I really mean it!” The letter contains a handwritten signature of “Scott J. Franklin.”

10.‘ The letter dated October 12, 2019, stated, “Dear Clerk, About my 15 Jetter
of killing every- Judge and every F.B.I. agent in your Federal Courthouse in Downtown
Spokane at 920 W. Riverside, Spokane, Washington 99201 with powerful explosive
bomb — well you can’t charge me with mailing threatening communications under title 18
U.S.C. Because that letter is a promise I swear to god I going to blow up and kill every
Federal Judge and every F.B.I. Agent in your Federal Courthouse when I get out soon,
and that’s a promise I swear to god and this is no joke, for real.” This letter is signed,
“Cordially; Scott J. Franklin.”

11. ‘On October 23, 2019, Deputy Marshal Fay and I contacted FRANKLIN at
the Spokane County Jail. After being advised of his rights and that the interview was
voluntary and was being recorded, FRANKLIN agreed to speak with us. FRANKLIN
confirmed ‘that he had written the letters dated October 12 and 13, 2019, and caused them

‘|| to be mailed to the United States Courthouse. When asked about his intentions when he

~

700 STEWART STREET SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

COMPLAINT/SCOTT JOSEPH FRANKLIN - 3 , UNITED STATES ATTORNEY

 
Co Oo IN DH UN FH WY HY KE

NY NYO WN NH WH WN NN WN KR RR RO Re Re Oe
on NTN Hh HP WY NY KY TO CO me HYD DH mA FS W LY KF CO

 

 

Case 2:19-cr-00199-SAB ECFNo.2 filed 10/25/19 PagelD.5 Page 4of4

wrote the letters, FRANKLIN stated, “I was gonna do exactly what I said in the letter . . .
I was gonna try to figure out how to make a bomb and blow up the fucking building.”
FRANKLIN equivocated and said, “Probably not now. I’m not mad no more,” but later
in the interview clarified, “I’m pretty mad at?em man. You know what I’m saying? |
mean, I was seriously gonna figure out how to make something. I was seriously gonna
do it.” FRANKLIN explained that he has previously constructed explosive devices,
including bombs using “C-4,” and that he believes he could obtain explosives from
people he knows in the military.

11. Based on the foregoing, I believe that there is probable cause to believe that
SCOTT JOSEPH FRANKLIN committed the offense of Mailing Threatening

Communications, in violation of Title 18, United States Code, Section 876(c).

12.40 £2

BRIAN R. HOFF
Special Agent
Federal Bureau of Investigation

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the Defendant
JOSEPH SCOTT FRANKLIN committed the offense set forth in the Complaint.

Dated this 2S ™ day of October, 2019.

 

Jo RODGERS
United States Magistrate Judge

COMPLAINT/SCOTT JOSEPH FRANKLIN - 4 UNITED STATES ATTORNEY
700 STEWART STREET SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
